Exhibit 10(n)

 

[GRAPHIC APPEARS HERE]

 

LOAN AGREEMENT

 

     Between     

EQUUS II INCORPORATED

       

THE FROST NATIONAL BANK

2929 Allen Parkway, Suite 2500

   and   

100 W. Houston Street

Houston, Texas 77019

       

San Antonio, Texas 78205

     March 15, 2004     

 

THIS LOAN AGREEMENT (the “Loan Agreement”) will serve to set forth the terms of
the financing transactions by and between EQUUS II INCORPORATED, a Delaware
corporation (“Borrower”), and THE FROST NATIONAL BANK, a national banking
association (“Lender”):

 

1. Credit Facility. Subject to the terms and conditions set forth in this Loan
Agreement and the other agreements, instruments and documents evidencing,
securing, governing, guaranteeing and/or pertaining to the Loan, as hereinafter
defined (collectively, together with the Loan Agreement, referred to hereinafter
as the “Loan Documents”), Lender hereby agrees to provide to Borrower the credit
facility described below (the “Credit Facility”):

 

Borrowing Base Line of Credit. Subject to the terms and conditions set forth
herein, Lender agrees to lend to Borrower, on a revolving basis from time to
time during the period commencing on the date hereof and continuing through the
maturity date of the promissory note evidencing this Credit Facility from time
to time, such amounts as Borrower may request hereunder; provided, however, the
total principal amount outstanding at any time shall not exceed the lesser of
(i) an amount equal to the Borrowing Base (as such term is defined
hereinbelow),. or (ii) $6,500,000.00 (the “Borrowing Base Line of Credit”). If
at any time the aggregate principal amount outstanding under the Borrowing Base
Line of Credit shall exceed an amount equal to the Borrowing Base, Borrower
agrees to immediately repay to Lender such excess amount, plus all accrued but
unpaid interest thereon. Subject to the terms and conditions hereof, Borrower
may borrow, repay and reborrow hereunder. The sums disbursed under the Borrowing
Base Line of Credit (each of such disbursements being hereinafter called an
“Advance”) shall be used for working capital and operating expenses.

 

As used in this Loan Agreement, the term “Borrowing Base” shall mean an amount
equal to 10% of Borrower’s Eligible Portfolio Value (hereinafter defined).



--------------------------------------------------------------------------------

As used herein the term “Eligible Portfolio Value” shall mean, at any time, the
difference between Borrower’s Portfolio Value (hereinafter defined) and
Borrower’s Ineligible Investments (hereinafter defined). The term “Portfolio
Value” shall mean the value, as reflected on the then most current Investment
History and Portfolio Valuation Report (hereinafter defined) prepared and
presented to Lender in accordance with the provisions of Section 10(c) of this
Loan Agreement, of the Collateral (hereinafter defined). The term “Ineligible
Investments” means any portion of the Collateral which represents an investment
by Borrower in a company or other entity which is in bankruptcy or which is in
default under any loan to such company or other entity and as to which loan (i)
all cure periods have expired and (ii) no written waivers of such default have
been issued by the lender under such loan. The sale or other disposition by
Borrower of any portion of the Collateral shall result in an immediate reduction
in Eligible Portfolio Value, which reduction shall be equal to the value
assigned to such sold or disposed of Collateral in the then most current
Investment History and Portfolio Valuation Report (hereinafter defined) prepared
and presented to Lender in accordance with the provisions of Section 10(c) of
this Loan Agreement. Borrower shall be permitted to increase or decrease the
Eligible Portfolio Value, by the addition or deletion of Collateral, provided
that at the time Borrower elects to delete Collateral, (i) no Event of Default
exists and (ii) such deletion does not cause the then outstanding principal
balance of the Note to exceed the Borrowing Base, as the Borrowing Base will
exist after the deletion of such Collateral.

 

All Advances under the Credit Facility shall be collectively called the “Loan”.
Lender reserves the right to require Borrower to give Lender not less than one
(1) business day prior notice of each requested Advance under the Credit
Facility, specifying (i) the aggregate amount of such requested Advance, (ii)
the requested date of such Advance, and (iii) the purpose for such Advance, with
such Advances to be requested in a form satisfactory to Lender.

 

2. Promissory Note. The Credit Facility shall be evidenced by one promissory
note (together with any renewals, extensions and increases thereof, the “Note”)
duly executed by Borrower and payable to the order of Lender, in form and
substance acceptable to Lender. Interest on the Note shall accrue at the rate
set forth therein. The principal of and interest on the Note shall be due and
payable in accordance with the terms and conditions set forth in the Note and in
this Loan Agreement.

 

(a) Collateral. As collateral and security for the indebtedness evidenced by the
Note and any and all other indebtedness or obligations from time to time owing
by Borrower to Lender, Borrower shall grant, and hereby grants, to Lender, its
successors and assigns, a first and prior lien and security interest in and to
the property described hereinbelow, together with any and all PRODUCTS AND
PROCEEDS thereof (the “Collateral”):

 

any and all investment property, instruments, chattel paper and general
intangibles owned by Borrower from time to time, including all notes receivable,
common and preferred stock, stock options, warrants, and other investments which
at any given time are included in Borrower’s computation of Net Asset Value
(hereinafter defined) (hereinafter collectively called the “Pledged Securities”)
which Pledged Securities include,

 

- 2 -



--------------------------------------------------------------------------------

without limitation, those items listed on Schedule 1 to the Pledge and Security
Agreement of even date herewith entered into by Lender and Borrower; however
neither the Collateral, nor Borrower’s Net Asset Value, shall include any of the
foregoing items which are held from time to time in Account Number VB 01383 98
maintained by Borrower with UBS Financial Services, Inc. or in Account Number
Z42-496693 maintained by Borrower with Fidelity Investments. “Collateral” as
used in this Loan Agreement, includes the Pledged Securities and, without
limitation, (1) all money this day delivered to and deposited with Lender, and
all money heretofore delivered or which shall hereafter be delivered to or come
into the possession, custody or control of Lender representing proceeds of,
payment on, or distributions related to any of the Pledged Securities during the
existence of this Loan Agreement, and whether held in a general or special
account, together with (2) any stock rights, rights to subscribe, liquidating
dividends, stock dividends, property, cash distributions, dividends paid in
stock, new securities, cash dividends or other property which Borrower may
hereafter become entitled to receive on account of the Collateral and (3) all
Borrower’s rights, title and interest in that certain custody account (Account
No. 1000308) maintained with Lender, (4) all certificates, instruments, records,
data and/or other documents evidencing the foregoing and following (including
without limitation, any computer software on which such records and data may be
located), (5) all renewals, replacements and substitutions of all of the
foregoing, (6) all Additional Property (as hereinafter defined), and (7) all
PRODUCTS and PROCEEDS of all of the foregoing. The designation of proceeds does
not authorize Borrower to sell, transfer or otherwise convey any of the
foregoing property. The delivery at any time by Borrower to Lender of any
property as a pledge to secure payment or performance of any indebtedness or
obligation whatsoever shall also constitute a pledge of such property as
Collateral hereunder.

 

The term “Collateral” shall also include all records and data relating to any of
the foregoing (including, without limitation, any computer software on which
such records and data may be located). Borrower agrees to execute such security
agreements, assignments, and other agreements and documents as Lender shall deem
appropriate and otherwise require from time to time to more fully create and
perfect Lender’s lien and security interests in the Collateral.

 

- 3 -



--------------------------------------------------------------------------------

3. Representations and Warranties. Borrower hereby represents and warrants, and
upon each request for an Advance under the Credit Facility further represents
and warrants, to Lender as follows:

 

(a) Existence. Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, is duly qualified and in
good standing under the laws of all other states where it is doing business, and
has all requisite power and authority to execute and deliver the Loan Documents.

 

(b) Binding Obligations. The execution, delivery, and performance of this Loan
Agreement and all of the other Loan Documents by Borrower have been duly
authorized by all necessary action by Borrower, and constitute legal, valid and
binding obligations of Borrower, enforceable in accordance with their respective
terms, except as limited by Bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and except to the
extent specific remedies may generally be limited by equitable principles.

 

(c) No Consent. The execution, delivery and performance of this Loan Agreement
and the other Loan Documents, and the consummation of the transactions
contemplated hereby and thereby, do not (i) conflict with, result in a violation
of, or constitute a default under (A) any provision of its articles or
certificate of incorporation or bylaws, if Borrower is a corporation, or any
agreement or other instrument binding upon Borrower, or (B) any law,
governmental regulation, court decree or order applicable to Borrower, or (ii)
require the consent, approval or authorization of any third party.

 

(d) Financial Condition. Each financial statement of Borrower supplied to the
Lender truly discloses and fairly presents Borrower’s financial condition as of
the date of each such statement. There has been no material adverse change in
such financial condition or results of operations of Borrower subsequent to the
date of the most recent financial statement supplied to Lender.

 

(e) Litigation. There are no actions, suits or proceedings, pending or, to the
knowledge of Borrower, threatened against or affecting Borrower or the
properties of Borrower, before any court or governmental department, commission
or board, which, if determined adversely to Borrower, would have a material
adverse effect on the financial condition, properties, or operations of
Borrower.

 

(f) Taxes; Governmental Charges. Borrower has filed all federal, state and local
tax reports and returns required by any law or regulation to be filed by it and
has either duly paid all taxes, duties and charges indicated due on the basis of
such returns and reports, or made adequate provision for the payment thereof,
and the assessment of any material amount of additional taxes in excess of those
paid and reported is not reasonably expected.

 

4. Conditions Precedent to Advances and Fees.

 

(a) Conditions Precedent to Initial Advance. Lender’s obligation to make the
initial Advance under this Loan Agreement and the other Loan Documents shall be
subject to the conditions precedent that, as of the date of such initial Advance
(i) Borrower shall have executed and delivered to Lender the Loan Documents,
(ii) Borrower shall have provided evidence satisfactory to Lender that the
execution and

 

- 4 -



--------------------------------------------------------------------------------

delivery of the Loan Documents by Borrower was duly authorized by Borrower’s
board of directors, (iii) Borrower shall have delivered to Lender the originals
of all stock certificates, promissory notes, warrants and other certificates
evidencing the Collateral together with such stock powers executed in blank (and
with Borrower’s signature thereon guaranteed) and endorsements as Lender may
require, and (iv) Borrower shall have requested and obtained from Borrower’s
counsel an opinion letter, addressed to Lender, covering, among other things,
the organization, existence, and authorization of Borrower and its
representatives, the due execution and delivery of the Loan Documents, the
validity and enforceability of the Loan Documents, and such other matters as
Lender may reasonably request.

 

(b) Conditions Precedent to All Advances. Lender’s obligation to make any
Advance under this Loan Agreement and the other Loan Documents shall be subject
to the conditions precedent that, as of the date of such Advance and after
giving effect thereto (i) all representations and warranties made to Lender in
this Loan Agreement and the other Loan Documents shall be true and correct, as
of and as if made on such date, (ii) no material adverse change in the financial
condition of Borrower since the effective date of the most recent financial
statements furnished to Lender by Borrower shall have occurred and be
continuing, (iii) no event has occurred and is continuing, or would result from
the requested Advance, which with notice or lapse of time, or both, would
constitute an Event of Default (as hereinafter defined), and (iv) Lender’s
receipt of all Loan Documents appropriately executed by Borrower and all other
proper parties.

 

(c) Credit Facility Fee. In consideration of Lender’s agreeing to enter into
this Loan Agreement and make the Credit Facility available to Borrower, upon the
execution of the Loan Documents Borrower agrees to pay a Credit Facility Fee to
Lender in the amount of $65,000.00.

 

(d) Unused Fees. Borrower acknowledges that Lender will be required to hold
funds available for Advances to Borrower under the terms of this Loan Agreement
even if Borrower does not elect to make borrowings under the Credit Facility. In
consideration of Lender’s holding the availability of such unborrowed funds
Borrower agrees to pay to Lender, on a quarterly basis on the same date that
interest is due and payable under the Note, an unused commitment fee in an
amount equal to one-quarter of one percent ( 1/4%) per annum, computed on a per
annum basis of a year of 360 days and for the actual number of days elapsed,
calculated on a daily basis, of the amount of the Credit Facility which was not
borrowed by Borrower during the previous quarter.

 

5. Affirmative Covenants. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower agrees and covenants that it will, unless Lender shall
otherwise consent in writing:

 

(a) Accounts and Records. Maintain its books and records in accordance with
generally accepted accounting principles.

 

- 5 -



--------------------------------------------------------------------------------

(b) Right of Inspection. Permit Lender to visit its properties and installations
and to examine, audit and make and take away copies or reproductions of
Borrower’s books and records, at all reasonable times.

 

(c) Right to Additional Information. Furnish Lender with such additional
information and statements, lists of assets and liabilities, tax returns, and
other reports with respect to Borrower’s financial condition and business
operations as Lender may request from time to time.

 

(d) Compliance with Laws. Conduct its business in an orderly and efficient
manner consistent with good business practices, and perform and comply with all
statutes, rules, regulations and/or ordinances imposed by any governmental unit
upon Borrower and its businesses, operations and properties (including without
limitation, all applicable environmental statutes, rules, regulations and
ordinances).

 

(e) Taxes. Pay and discharge when due all of its indebtedness and obligations,
including without limitation, all assessments, taxes, governmental charges,
levies and liens, of every kind and nature, imposed upon Borrower or its
properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower’s properties, income, or profits; provided, however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (i) the legality of the same shall be
contested in good faith by appropriate judicial, administrative or other legal
proceedings, and (ii) Borrower shall have established on its books adequate
reserves with respect to such contested assessment, tax, charge, levy, lien or
claim in accordance with generally accepted accounting principles, consistently
applied.

 

(f) Insurance. Maintain insurance, including but not limited to, fire insurance,
comprehensive property damage, public liability, worker’s compensation, business
interruption and other insurance deemed necessary or otherwise required by
Lender.

 

(g) Notice of Indebtedness. Promptly inform Lender of the creation, incurrence
or assumption by Borrower of any actual or contingent liabilities not permitted
under this Loan Agreement.

 

(h) Notice of Litigation. Promptly after the commencement thereof, notify Lender
of all actions, suits and proceedings before any court or any governmental
department, commission or board affecting Borrower or any of its properties.

 

(i) Notice of Material Adverse Change. Promptly inform Lender of (i) any and all
material adverse changes in Borrower’s financial condition, and (ii) all claims
made against Borrower which could materially affect the financial condition of
Borrower.

 

(j) Additional Documentation. Execute and deliver, or cause to be executed and
delivered, any and all other agreements, instruments or documents which Lender
may reasonably request in order to give effect to the transactions contemplated
under this Loan Agreement and the other Loan Documents.

 

- 6 -



--------------------------------------------------------------------------------

(k) Press Releases. Deliver to Lender, by facsimile or email, and simultaneously
with their issuance, copies of all press releases issued by Borrower.

 

6. Negative Covenants. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower will not, without the prior written consent of Lender:

 

(a) Nature of Business. Make any material change in the nature of its business
as carried on as of the date hereof.

 

(b) Liquidations, Mergers, Consolidations. Liquidate, merge or consolidate with
or into any other entity.

 

(c) Sale of Assets. Sell, transfer or otherwise dispose of any of its assets or
properties, other than in the ordinary course of business.

 

(d) Liens. Create or incur any lien or encumbrance on any of its assets, other
than (i) liens and security interests securing indebtedness owing to Lender,
(ii) liens for taxes, assessments or similar charges that are (1) not yet due or
(2) being contested in good faith by appropriate proceedings and for which
Borrower has established adequate reserves, and (iii) liens and security
interests existing as of the date hereof which have been disclosed to and
approved by Lender in writing.

 

(e) Indebtedness. Create, incur or assume any indebtedness for borrowed money or
issue or assume any other note, debenture, bond or other evidences of
indebtedness, or guarantee any such indebtedness or such evidences of
indebtedness of others, other than (i) borrowings from Lender, (ii) borrowings
outstanding on the date hereof and disclosed in writing to Lender, and (iii)
quarterly borrowings (“RIC Borrowings”) in such amounts as are necessary for
Borrower to maintain its status as a “Regulated Investment Company” under the
provisions of the Internal Revenue Code of 1986, as amended, or any successor
statute; provided however that each such RIC Borrowing shall be repaid in full
within ten (10) days after the date on which such RIC Borrowing is made.

 

(f) Change in Management. Permit a change in the executive management of
Borrower.

 

(g) Transactions with Affiliates. Enter into any transaction, including, without
limitation, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate (as hereinafter defined) of Borrower, except in the
ordinary course of and pursuant to the reasonable requirements of Borrower’s
business and upon fair and reasonable terms no less favorable to Borrower than
would be obtained in a comparable arm’s-length transaction with a person or
entity not an Affiliate of Borrower. As used herein, the term “Affiliate” means
any individual or entity directly or indirectly controlling, controlled by, or
under common control with, another individual or entity.

 

- 7 -



--------------------------------------------------------------------------------

7. Financial Covenant. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower will maintain, at all times, a ratio of (a) total
liabilities to (b) Net Asset Value of not greater than 1:10 to 1.0.

 

As used herein, the term “Net Asset Value” means, as of any date, Borrower’s
total assets excluding all intangible assets, less Borrower’s total liabilities,
which, in accordance with generally accepted accounting principles, would be
required to be reflected on a balance sheet of Borrower.

 

8. Reporting Requirements. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower will, unless Lender shall otherwise consent in writing,
furnish to Lender:

 

(a) Interim Financial Statements. As soon as available, and in any event within
fifty (50) days after the end of each fiscal quarter of each fiscal year of
Borrower, a balance sheet and income statement of Borrower as of the end of such
fiscal quarter, all in form and substance and in reasonable detail satisfactory
to Lender and duly certified (subject to year-end review adjustments) by the
President and/or Chief Financial Officer of Borrower (i) as being true and
correct in all material aspects to the best of his or her knowledge and (ii) as
having been prepared in accordance with generally accepted accounting
principles, consistently applied.

 

(b) Annual Financial Statements. As soon as available and in any event within
one hundred five (105) days after the end of each fiscal year of Borrower, a
balance sheet and income statement of Borrower as of the end of such fiscal
year, in each case audited by independent public accountants of recognized
standing acceptable to Lender.

 

(c) History and Valuation. As soon as available and in any event within sixty
(60) days after the end of each fiscal quarter of each fiscal year of Borrower,
an Investment History and Portfolio Valuation Report (herein so called and in
form and substance substantially the same as historically prepared by Borrower)
setting forth in detail reasonably satisfactory to Lender the history and
valuation of Borrower’s investment portfolio and reflecting that such Investment
History and Portfolio Valuation has been approved by Borrower’s board of
directors and Borrower’s auditors from an independent public accounting firm of
recognized standing acceptable to Lender.

 

(d) Compliance Certificate. A certificate signed by the President or Chief
Financial Officer of Borrower within forty-five (45) days after the end of each
calendar month, stating that Borrower is in full compliance with all of its
obligations under this Loan Agreement and all other Loan Documents and is not in
default of any term or provisions hereof or thereof, and demonstrating
compliance with all financial ratios and covenants set forth in this Loan
Agreement.

 

- 8 -



--------------------------------------------------------------------------------

(e) Borrowing Base Report. A borrowing base report, reasonably satisfactory to
Lender in form, substance and detail, signed by the President or Chief Financial
Officer of Borrower, within forty-five (45) days after the end of each calendar
month, in form and detail satisfactory to Lender.

 

9. Events of Default. Each of the following shall constitute an “Event of
Default” under this Loan Agreement:

 

(a) The failure, refusal or neglect of Borrower to pay when due any part of the
principal of, or interest on, the Note or any other indebtedness or obligations
owing to Lender by Borrower from time to time and the continuation of such
failure after the giving of any required notice and the expiration of any
applicable cure period.

 

(b) The failure of Borrower to timely and properly observe, keep or perform any
covenant, agreement, warranty or condition required herein or in any of the
other Loan Documents and the failure of Borrower to cure such default within 15
days after written notice from Lender specifying such default.

 

(c) The occurrence of an event of default under any of the other Loan Documents
or under any other agreement now existing or hereafter arising between Lender
and Borrower after the giving of any required notice and the expiration of any
applicable cure period.

 

(d) Any representation contained herein or in any of the other Loan Documents
made by Borrower is false or misleading in any material respect.

 

(e) The occurrence of any event which permits the acceleration of the maturity
of any indebtedness owing by Borrower to any third party under any agreement or
understanding.

 

(f) If Borrower: (i) becomes insolvent, or makes a transfer in fraud of
creditors, or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due; (ii) generally is not
paying its debts as such debts become due; (iii) has a receiver, trustee or
custodian appointed for, or take possession of, all or substantially all of the
assets of such party, either in a proceeding brought by such party or in a
proceeding brought against such party and such appointment is not discharged or
such possession is not terminated within sixty (60) days after the effective
date thereof or such party consents to or acquiesces in such appointment or
possession; (iv) files a petition for relief under the United States Bankruptcy
Code or any other present or future federal or state insolvency, bankruptcy or
similar laws (all of the foregoing hereinafter collectively called “Applicable
Bankruptcy Law”) or an involuntary petition for relief is filed against such
party under any Applicable Bankruptcy Law and such involuntary petition is not
dismissed within sixty (60) days after the filing thereof, or an order for
relief naming such party is entered under any Applicable Bankruptcy Law, or any
composition, rearrangement, extension, reorganization or other relief of debtors
now or hereafter existing is requested or consented to by such party; (v) fails
to have discharged within a period of thirty (30) days any attachment,
sequestration or similar writ levied upon any property of such party; or (vi)
fails to pay within thirty (30) days any final money judgment against such
party.

 

- 9 -



--------------------------------------------------------------------------------

(g) The liquidation, dissolution, merger or consolidation of Borrower.

 

(h) The entry of any judgment against Borrower or the issuance or entry of any
attachment or other lien against any of the property of Borrower for an amount
in excess of $100,000.00, if undischarged, unbonded or undismissed within thirty
(30) days after such entry.

 

Nothing contained in this Loan Agreement shall be construed to limit the events
of default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative.

 

10. Remedies. Upon the occurrence of any one or more of the foregoing Events of
Default, (a) the entire unpaid balance of principal of the Note, together with
all accrued but unpaid interest thereon, and all other indebtedness owing to
Lender by Borrower at such time shall, at the option of Lender, become
immediately due and payable without further notice, demand, presentation, notice
of dishonor, notice of intent to accelerate, notice of acceleration, protest or
notice of protest of any kind, all of which are expressly waived by Borrower,
and (b) Lender may, at its option, cease further Advances under any of the Note.
All rights and remedies of Lender set forth in this Loan Agreement and in any of
the other Loan Documents may also be exercised by Lender, at its option to be
exercised in its sole discretion, upon the occurrence of an Event of Default.

 

11. Rights Cumulative. All rights of Lender under the terms of this Loan
Agreement shall be cumulative of, and in addition to, the rights of Lender under
any and all other agreements between Borrower and Lender (including, but not
limited to, the other Loan Documents), and not in substitution or diminution of
any rights now or hereafter held by Lender under the terms of any other
agreement.

 

12. Waiver and Agreement. Neither the failure nor any delay on the part of
Lender to exercise any right, power or privilege herein or under any of the
other Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. No
waiver of any provision in this Loan Agreement or in any of the other Loan
Documents and no departure by Borrower therefrom shall be effective unless the
same shall be in writing and signed by Lender, and then shall be effective only
in the specific instance and for the purpose for which given and to the extent
specified in such writing. No modification or amendment to this Loan Agreement
or to any of the other Loan Documents shall be valid or effective unless the
same is signed by the party against whom it is sought to be enforced.

 

13. Benefits. This Loan Agreement shall be binding upon and inure to the benefit
of Lender and Borrower, and their respective successors and assigns, provided,
however, that Borrower may not, without the prior written consent of Lender,
assign any rights, powers, duties or obligations under this Loan Agreement or
any of the other Loan Documents.

 

 

- 10 -



--------------------------------------------------------------------------------

14. Notices. All notices, requests, demands or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and given
by (i) personal delivery, (ii) expedited delivery service with proof of
delivery, or (iii) United States mail, postage prepaid, registered or certified
mail, return receipt requested, sent to the intended addressee at the address
set forth on the first page hereof and shall be deemed to have been received
either, in the case of personal delivery, as of the time of personal delivery,
in the case of expedited delivery service, as of the date of first attempted
delivery at the address and in the manner provided herein, or in the case of
mail, upon deposit in a depository receptacle under the care and custody of the
United States Postal Service. Either party shall have the right to change its
address for notice hereunder to any other location within the continental United
States by notice to the other party of such new address at least thirty (30)
days prior to the effective date of such new address.

 

15. Construction. This Loan Agreement and the other Loan Documents have been
executed and delivered in the State of Texas, shall be governed by and construed
in accordance with the laws of the State of Texas, and shall be performable by
the parties hereto in the county in Texas where the Lender’s address set forth
on the first page hereof is located.

 

16. Invalid Provisions. If any provision of this Loan Agreement or any of the
other Loan Documents is held to be illegal, invalid or unenforceable under
present or future laws, such provision shall be fully severable and the
remaining provisions of this Loan Agreement or any of the other Loan Documents
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.

 

17. Expenses. Borrower shall pay all costs and expenses (including, without
limitation, reasonable attorneys’ fees) in connection with (i) any action
required in the course of administration of the indebtedness and obligations
evidenced by the Loan Documents, and (ii) any action in the enforcement of
Lender’s rights upon the occurrence of Event of Default.

 

18. Participation of the Loan. Borrower agrees that Lender may, at its option,
sell interests in the Loan and its rights under this Loan Agreement to a
financial institution or institutions and, in connection with each such sale,
Lender may disclose any financial and other information available to Lender
concerning Borrower to each prospective purchaser.

 

19. Conflicts. In the event any term or provision hereof is inconsistent with or
conflicts with any provision of the other Loan Documents, the terms and
provisions contained in this Loan Agreement shall be controlling.

 

20. Counterparts. This Loan Agreement may be separately executed in any number
of counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same instrument.

 

21. Facsimile Documents and Signatures. For purposes of negotiating and
finalizing this Loan Agreement, if this document or any document executed in
connection with it is transmitted by facsimile machine (“fax”), it shall be
treated for all purposes as an original document. Additionally, the signature of
any party on this document transmitted by way of a facsimile machine shall be
considered for all purposes as an original signature. Any such faxed

 

 

- 11 -



--------------------------------------------------------------------------------

document shall be considered to have the same binding legal effect as an
original document. At the request of any party, any faxed document shall be
re-executed by each signatory party in an original form.

 

If the foregoing correctly sets forth our mutual agreement, please so
acknowledge by signing and returning this Loan Agreement to the undersigned.

 

NOTICE TO COMPLY WITH STATE LAW

 

For the purpose of this Notice, the term “WRITTEN AGREEMENT” shall include the
document set forth above, together with each and every other document relating
to and/or securing the same loan transaction, regardless of the date of
execution.

 

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

BORROWER           LENDER:

EQUUS II INCORPORATED,

         

THE FROST NATIONAL BANK,

a Delaware corporation

         

a national banking association

By:    /s/ Nolan Lehmann

--------------------------------------------------------------------------------

         

By:    /s/ Nancy L. Clarkson

--------------------------------------------------------------------------------

Name: Nolan Lehmann

         

Name: Nancy L. Clarkson

Title: President

         

Title: Market President

 

- 12 -



--------------------------------------------------------------------------------

SCHEDULE 1

Portfolio Investments

 

Stock Certificates

 

Issuer


--------------------------------------------------------------------------------

   Certificate
Number


--------------------------------------------------------------------------------

   Class of Stock


--------------------------------------------------------------------------------

   Number of
Shares


--------------------------------------------------------------------------------

1.  

Champion Window Holdings, Inc.

   51    Common    1,160,000 2.  

Champion Window Holding, Inc.

   63    Common    10,000 3.  

Equicom, Inc.

   12    Common    452,000 4.  

Industrial Data Systems Corporation

   C0171    Common    864,199 5.  

PalletOne, Inc.

   008    Common    350,000 6.  

Strategic Holdings, Inc.

   1    Common    1,000 7.  

Strategic Holdings, Inc.

   2    Common    2,985,408 8.  

Strategic Holdings, Inc.

   8    Common    103,343 9.  

Strategic Holdings, Inc.

        Preferred    3,822,157 10  

Doane Pet Care Enterprises, Inc.

   DPC0220    Common (Class A)    1,040,000 11.  

Doane Pet Care Enterprises, Inc.

   DPC0221    Common (Class A)    80,951 12.  

Doane Pet Care Enterprises, Inc.

             822,647 13.  

CMC Investments, L.L.C.

   2    Membership Units    2,055 14.  

Container Acquisition, Inc.

        Common    1,374,803 15.  

Container Acquisition, Inc.

   11    Preferred    1,333 16.  

Container Acquisition, Inc .

   12    Preferred    1,381 17.  

Container Acquisition, Inc.

   13    Preferred    1,431 18.  

Container Acquisition, Inc.

   14    Preferred    1,467 19.  

Container Acquisition, Inc.

   15    Preferred    1,488 20.  

Container Acquisition, Inc.

   16    Preferred    1,525 21.  

Container Acquisition, Inc.

   17    Preferred    1,580 22.  

Container Acquisition, Inc.

   18    Preferred    1,655 23.  

Container Acquisition, Inc.

   19    Preferred    1,589 24.  

Container Acquisition, Inc.

   2    Preferred    383 25.  

Container Acquisition, Inc.

   20    Preferred    1,683 26.  

Container Acquisition, Inc.

   21    Preferred    1,744

 

 

Page 1



--------------------------------------------------------------------------------

Issuer


--------------------------------------------------------------------------------

   Certificate
Number


--------------------------------------------------------------------------------

   Class of
Stock


--------------------------------------------------------------------------------

   Number
of Shares


--------------------------------------------------------------------------------

27.  

Container Acquisition, Inc.

   22    Preferred    1,788 28.  

Container Acquisition, Inc.

   22    Preferred    1,788 29.  

Container Acquisition, Inc.

   23    Preferred    1,793 30.  

Container Acquisition, Inc.

   24    Preferred    1,858 31.  

Container Acquisition, Inc.

   25    Preferred    1,925 32.  

Equicom

        Preferred    633,061 33.  

Equicom, Inc.

   26    Preferred    15,000 34.  

Equicom, Inc.

   29    Preferred    9,550 35.  

Sovereign Business Forms, Inc.

     7    Preferred    990 36.  

Sovereign Business Forms, Inc.

   17    Preferred    294 37.  

Sovereign Business Forms, Inc.

   19    Preferred    302 38.  

Sovereign Business Forms, Inc.

   22    Preferred    308 39.  

Sovereign Business Forms, Inc.

   24    Preferred    316 40.  

Sovereign Business Forms, Inc.

   26    Preferred    322 41.  

Sovereign Business Forms, Inc.

   28    Preferred    329 42.  

Sovereign Business Forms, Inc.

   30    Preferred    337 43.  

Sovereign Business Forms, Inc

   33    Preferred    345 44.  

Sovereign Business Forms, Inc.

   37    Preferred    352 45.  

Sovereign Business Forms, Inc.

   38    Preferred    361 46.  

Sovereign Business Forms, Inc.

   41    Preferred    368 47.  

Sovereign Business Forms, Inc.

   44    Preferred    377 48.  

Sovereign Business Forms, Inc.

   46    Preferred    385 49.  

Sovereign Business Forms, Inc.

   50    Preferred    394 50.  

Sovereign Business Forms, Inc.

   53    Preferred    402 51.  

Sovereign Business Forms, Inc.

   56    Preferred    412 52.  

Sovereign Business Forms, Inc.

   57    Preferred    421 53.  

Sovereign Business Forms, Inc.

   59    Preferred    430 54.  

Sovereign Business Forms, Inc.

   62    Preferred    441 55.  

Sovereign Business Forms, Inc.

   63    Preferred    450 56.  

Sovereign Business Forms, Inc.

   66    Preferred    460

 

Page 2



--------------------------------------------------------------------------------

Issuer


--------------------------------------------------------------------------------

   Certificate
Number


--------------------------------------------------------------------------------

   Class of Stock


--------------------------------------------------------------------------------

   Number of
Shares


--------------------------------------------------------------------------------

57.  

Sovereign Business Forms, Inc.

             48,933 58.  

Sovereign Business Forms, Inc.

             576,964 59.  

PalletOne, Inc.

   003    Preferred (Series A)    3,150,000 60.  

PalletOne, Inc.

       6    Preferred (Series A)    315,000 61.  

Turfgrass America, Inc.

   P2    Preferred (Series A)    1,136,041 62.  

Turfgrass America, Inc.

   P51    Preferred (Series A)    195,350 63.  

Turfgrass America, Inc.

   P56    Preferred (Series A)    175,835

 

Other Assets

 

1. Promissory Note dated April 1, 2001 in the original principal amount of
$502,035.20, executed by TURFGRASS AMERICA, INC., a Nevada corporation, and
payable to the Borrower.

 

2. Warrant to Purchase Shares of Common Stock dated effective April 1, 2001
issued by TURFGRASS AMERICA, INC., a Nevada corporation, for 250,412 shares of
common stock to the Borrower. Termination Date is April 1, 2010.

 

3. Series A Warrant No. 1 to Purchase Common Stock of Container Acquisition,
Inc. dated as of February 28, 1997 for 370,588 shares of common stock issued to
Borrower and expiring June 30, 2003, as renewed by
                                                             .

 

4. Promissory Note dated December 21, 2001 in the original principal amount of
$4,740,606.60 executed by PETROCON ENGINEERING, INC. and payable to the order of
Borrower.

 

5. Replacement Subordinated Promissory Note dated September 19, 2001 in the
original principal amount of $459,545.38, executed by THE BRADSHAW GROUP, INC.
and payable to the order of Borrower.

 

6. Senior Subordinated Promissory Note No. PN-5 due 2004 issued October 29, 2002
in the original principal amount of $1,303,698.00 executed by SPECTRUM
MANAGEMENT L.L.C. and payable to the order of Borrower. Maturity Date is
November 12, 2004.

 

7. Subordinated Promissory Note dated December 14, 1998 in the original
principal amount of $6,750,000.00 executed by STRATEGIC HOLDINGS, INC. and
payable to the order of Borrower. Maturity Date is November 1, 2005.

 

8. Warrant to Purchase Shares of Common Stock of STRATEGIC HOLDINGS, INC. dated
December 14, 1998 for 2,219,237 shares of common stock issued to Borrower.

 

Page 3



--------------------------------------------------------------------------------

9. Subordinated Debenture dated September 9, 1999 in the original principal
amount of $1,000,000 executed by The Drilltec Corporation, Drilltec Patents &
Technologies Company, Inc., Drilltec GP, L.L.C., Drilltec LP, L.L.C., Drilltec
Technologies, L.P. and Drilltec Indonesia, Inc. and payable to the order of
Borrower. Maturity Date is August 18, 2006.

 

10. Promissory Note dated October 6, 1999 in the original principal amount of
$3,000,000, executed by SOVEREIGN BUSINESS FORMS, INC. and payable to the order
of The Board of Trustees of Texas Growth Fund, as Trustee for the Texas Growth
Fund – 1995 Trust, and Borrower, as renewed and extended by
                                                             .

 

11. Warrant Modification Agreement dated as of                     , 2003 by and
between Sovereign Business Forms, Inc., and The Board of Trustees of the Texas
Growth Fund, as Trustee for the Texas Growth Fund – 1995 Trust, and Borrower.
[Series E Warrant No. 1 for 546,900 shares of common stock?]

 

12. Warrant Modification Agreement dated as of                     , 2003 by and
between Sovereign Business Forms, Inc. and Borrower. [Series C Warrant No. 2
issued for 25, 070 shares of common stock?]

 

13. Subordinated Promissory Note dated December 14, 1998 in the original
principal amount of $6,750,000.00 executed by STRATEGIC HOLDINGS, INC. and
payable to Borrower. Maturity Date is November 1, 2005.

 

14. Warrant to Purchase Shares of Common Stock of STRATEGIC HOLDINGS, INC. dated
October 31, 1996 issued for 100,000 shares of common stock to Borrower. Exercise
period expires August 31, 2005.

 

15. Warrant to Purchase Shares of Common Stock of STRATEGIC HOLDINGS, INC. dated
October 31, 1996 issued for 225,000 shares of common stock to Borrower. Exercise
period expires August 31, 2005.

 

16. Promissory Note dated                                  in the original
principal amount of $800,000.00 executed by Sovereign Business Forms, Inc. and
payable to Borrower. Maturity Date is                                 .

 

Page 4